


EXHIBIT 10.30

 

IMCLONE SYSTEMS INCORPORATED

 

CHANGE-IN-CONTROL PLAN

 

1.0           PURPOSE OF PLAN

 

1.1           Purpose.  The purpose of the ImClone Systems Incorporated
Change-in-Control Plan (the “Plan”) is to:

 

(a)           retain certain highly qualified individuals as employees of
ImClone Systems Incorporated and/or its subsidiaries (the “Company”);

 

(b)           maintain the focus of such employees on the business of the
Company and to mitigate the distractions caused by the possibility that the
Company may be the target of an acquisition strategy; and

 

(c)           provide certain benefits to such employees if a change in control
of the Company occurs and/or any employee’s employment is terminated in
connection with such change in control.

 

The Plan is intended to qualify as an “employee benefit plan” (as such term is
defined under Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”)) and accordingly will be subject to ERISA.  In
addition, the Plan is intended to qualify as a “top-hat” plan (as such term is
commonly used under the ERISA regulations promulgated by the U.S. Department of
Labor) since it is intended to provide benefits only to a select group of
management or highly compensated employees of the Company.

 

2.0           DEFINITIONS

 

The following terms shall have the following meanings unless the context
indicates otherwise:

 

2.1           “Beneficiary” shall mean a beneficiary designated in writing by a
Participant to receive any Change-in-Control Benefits in accordance with
Sections 5 or 6 below.  If no beneficiary is designated by the Participant, then
the Participant’s estate shall be deemed to be the Participant’s Beneficiary.

 

2.2           “Board” shall mean the Board of Directors of the Company.

 

2.3           “Bonus” shall mean the 3-year average of the actual annual bonuses
paid to the Participant during the 36-month period immediately preceding the
Change-in-Control Date, with such amount increased (if applicable) to take into
account any elective or mandatory deferrals.  For a Participant who has not been
employed by the Company for the full 36-month period prior to the
Change-in-Control Date, the average annual bonus amount shall be calculated
based on the number of full years of employment.  For a Participant who has not
been employed long enough to receive an annual bonus, the annual bonus amount
shall be equal to the target annual bonus.

 

2.4           “Cause” shall mean – unless otherwise defined in an employment
agreement between the Participant and the Company or Subsidiary – the occurrence
of any of the following:

 

(1)           an indictment of the Participant involving a felony or a
misdemeanor involving moral turpitude; or

 

(2)           willful misconduct or gross negligence by the Participant
resulting, in either case, in harm to the Company or any Subsidiary; or

 

1

--------------------------------------------------------------------------------


 

(3)           failure by the Participant to carry out the directions of the
Board or the Participant’s immediate supervisor, as the case may be; or

 

(4)           fraud, embezzlement, theft or dishonesty by the Participant
against the Company or any Subsidiary or a material violation by the Participant
of a policy or procedure of the Company, resulting, in any case, in harm to the
Company or any Subsidiary.

 

2.5           “Change in Control” shall mean the occurrence of one of the
following events:

 

(1)           individuals who, on the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the
Effective Date whose election or nomination for election was approved by a vote
of at least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be an Incumbent Director;

 

(2)           any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes, after the Effective
Date, a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 40% or more of
the combined voting power of the Company’s then outstanding securities eligible
to vote for the election of the Board (the “Company Voting Securities”);
provided, however, that an event described in this Section 2.5(2) shall not be
deemed to be a Change in Control if any of following becomes such a beneficial
owner:

 

(A)          the Company or any majority-owned subsidiary (provided, that this
exclusion applies solely to the ownership levels of the Company or the
majority-owned subsidiary),

 

(B)           any tax-qualified, broad-based employee benefit plan sponsored or
maintained by the Company or any majority-owned subsidiary,

 

(C)           any underwriter temporarily holding securities pursuant to an
offering of such securities, or

 

(D)          any person pursuant to a Non-Qualifying Transaction (as defined in
Section 2.5(3) below);

 

(3)           the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or any
of its Subsidiaries that requires the approval of the Company’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:

 

(A)          50% or more of the total voting power of:

 

(x)            the corporation resulting from such Business Combination (the
“Surviving Corporation”), or

 

2

--------------------------------------------------------------------------------


 

(y)           if applicable, the ultimate parent corporation that directly or
indirectly has beneficial ownership of 100% of the voting securities eligible to
elect directors of the Surviving Corporation (the “Parent Corporation”),

 

is represented by Company Voting Securities that were outstanding immediately
prior to such Business Combination (or, if applicable, is represented by shares
into which such Company Voting Securities were converted pursuant to such
Business Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination;

 

(B)           no person (other than any employee benefit plan (or related trust)
sponsored or maintained by the Surviving Corporation or the Parent Corporation),
is or becomes the beneficial owner, directly or indirectly, of 40% or more of
the total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation); and

 

(C)           at least a majority of the members of the board of directors of
the Parent Corporation (or if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination

 

(any Business Combination which satisfies all of the criteria specified in (A),
(B) and (C) above shall be deemed to be a “Non-Qualifying Transaction”); or

 

(4)           stockholder approval of a liquidation or dissolution of the
Company, unless the voting common equity interests of an ongoing entity (other
than a liquidating trust) are beneficially owned, directly or indirectly, by the
Company’s shareholders in substantially the same proportions as such
shareholders owned the Company’s outstanding voting common equity interests
immediately prior to such liquidation and such ongoing entity assumes all
existing obligations of the Company under this Plan.

 

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 40% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that, if after such acquisition by the
Company such person becomes the beneficial owner of Company Voting Securities
that increases the percentage of outstanding Company Voting Securities
beneficially owned by such person, a Change in Control of the Company shall then
occur.

 

2.6           “Change-in-Control Benefits” shall mean the benefits described in
Sections 5 and 6 below.

 

2.7           “Change-in-Control Date” shall mean the date that a Change in
Control first occurs.

 

2.8           “Change-in-Control Termination” shall mean a termination of the
Participant’s employment:

 

(1)           by the Company without Cause during the period beginning 3 months
prior to the Change-in-Control Date and ending 18 months after the
Change-in-Control Date, or

 

(2)           if the Participant has been designated by the Committee as a Tier
1 Participant or a Tier 2 Participant in accordance with Section 3.2 below, by
the Participant for Good Reason during the period beginning 3 months prior to
the date of the Change in Control and ending 18 months after the
Change-in-Control Date.

 

3

--------------------------------------------------------------------------------


 

2.9           “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.

 

2.10         “Committee” shall mean (i) the Board or (ii) a committee or
subcommittee of the Board appointed by the Board from among its members.  The
Committee may be the Board’s compensation committee.

 

2.11         “Company” shall mean ImClone Systems Incorporated, a Delaware
corporation, including any successor entity or any successor to the assets of
the Company that has assumed the Plan.

 

2.12         “Competitive Activity” shall mean the Participant’s engaging in an
activity – whether as an employee, consultant, principal, member, agent,
officer, director, partner or shareholder (except as a less than 1% shareholder
of a publicly traded company) – that is competitive with any business of the
Company or any Subsidiary conducted by the Company or such Subsidiary at any
time during the Noncompetition/Nonsolicitation Period; provided, however, that
the Participant may be employed by or otherwise associated with:

 

(i)            a business of which a subsidiary, division, segment, unit, etc.
is in competition with the Company or any Subsidiary but as to which such
subsidiary, division, segment, unit, etc. the Participant has absolutely no
direct or indirect responsibilities or involvement, or

 

(ii)           a company where the Competitive Activity is:

 

(A)          from the perspective of such company, de minimis with respect to
the business of such company and its affiliates, and

 

(B)           from the perspective of the Company or any Subsidiary, not in
material competition with the Company or any Subsidiary.

 

2.13         “Effective Date” shall mean the date the Board adopts the Plan.

 

2.14         “Employee” shall mean a regular full-time employee of the Company
or any Subsidiary.

 

2.15         “Good Reason” shall mean – unless otherwise defined in an
employment agreement between the Participant and the Company or Subsidiary – the
occurrence of any of the following within the 60-day period preceding a
Termination Date:

 

(1)           a material adverse diminution of the Participant’s titles,
authority, duties or responsibilities, or the assignment to the Participant of
titles, authority, duties or responsibilities that are materially inconsistent
with his or her titles, authority, duties and/or responsibilities in a manner
materially adverse to the Participant; or

 

(2)           a reduction in the Participant’s base salary, annual target bonus,
or maximum bonus without the Participant’s prior written consent (other than any
reduction applicable to Employees generally); or

 

(3)           an actual change in the Participant’s principal work location by
more than 75 miles and more than 75 miles from the Participant’s principal place
of abode as of the date of such change in job location without the Participant’s
prior written consent; or

 

(4)           a failure of the Company to obtain the assumption in writing of
its obligation under the Plan by any successor to all or substantially all of
the assets of the Company within 45 days after a merger, consolidation, sale or
similar transaction that qualifies as a Change in Control.

 

4

--------------------------------------------------------------------------------


 

2.16         “Health Continuation Period” shall mean the period commencing on
the Termination Date and continuing until the end of the applicable period as
shown on Schedule A..

 

2.17         “Noncompetition/Nonsolicitation Period” shall mean the period
commencing on the Termination Date and continuing until the end of the
applicable period as shown on Schedule A.

 

2.18         “Participant” shall mean any Employee who has been designated to
participate in the Plan under Section 3 below.

 

2.19         “Plan” shall mean the ImClone Systems Incorporated
Change-in-Control Plan.

 

2.20         “Salary” shall mean the highest annual base salary paid to the
Participant during the 12-month period immediately preceding the earlier of
(i) the Termination Date or the Change-in-Control Date, with such amount
increased (if applicable) to take into account any elective or mandatory
deferrals.

 

2.21         “Severance Multiplier” shall mean the multiplier that shall be used
to determine cash severance paid to a Participant in accordance with Schedule A
and Section 6.2 below.

 

2.22         “Subsidiary” shall mean a corporation of which the Company directly
or indirectly owns more than 50 percent of the “voting stock” (meaning the
capital stock of any class or classes having general voting power under ordinary
circumstances, in the absence of contingencies, to elect the directors of a
corporation) or any other business entity in which the Company directly or
indirectly has an ownership interest of more than 50 percent.

 

2.23         “Terminated Participant” shall mean a Participant whose employment
with the Company and/or a Subsidiary has been terminated and which qualifies as
a Change-in-Control Termination.

 

2.24         “Termination Date” shall mean the date a Terminated Participant’s
employment with the Company and/or a Subsidiary is terminated.

 

2.25         “Tier 1 Participant” shall mean a Participant who has been
designated by the Committee as a Tier 1 Participant in accordance with
Section 3.2 below.

 

2.26         “Tier 2 Participant” shall mean a Participant who has been
designated by the Committee as a Tier 2 Participant in accordance with
Section 3.2 below.

 

2.27         “Tier 3 Participant” shall mean a Participant who has been
designated by the Committee as a Tier 3 Participant in accordance with
Section 3.2 below.

 

2.28         “Tier 4 Participant” shall mean a Participant who has been
designated by the Committee as a Tier 4 Participant in accordance with
Section 3.2 below.

 

3.0           ELIGIBILITY AND PARTICIPATION

 

3.1           Eligibility.  All Employees of the Company shall be eligible to
participate in the Plan.

 

3.2           Participation.  Participants shall consist of such Employees as
the Committee in its sole discretion designates to participate in the Plan;
provided, however, that the Committee shall not designate an Employee as a new
Participant following a Change-in-Control Date.  At the time the Committee
designates an Employee as a Participant, the Committee shall also designate
whether such Employee is a Tier 1 Participant, a Tier 2 Participant, a Tier 3
Participant or a Tier 4 Participant.  The Committee may, in its sole discretion,
terminate a Participant’s participation in the Plan at any time prior to the
beginning of the 180-day period ending on the Change-in-Control Date.

 

5

--------------------------------------------------------------------------------


 

4.0           ADMINISTRATION

 

4.1           Responsibility.  The Committee shall have the responsibility, in
its sole discretion, to control, operate, manage and administer the Plan in
accordance with its terms.

 

4.2           Authority of the Committee.  The Committee shall have the maximum
discretionary authority permitted by law that may be necessary to enable it to
discharge its responsibilities with respect to the Plan, including but not
limited to the following:

 

(a)           to determine eligibility for participation in the Plan;

 

(b)           to designate Participants;

 

(c)           to determine and establish the formula to be used in calculating a
Participant’s Change-in-Control Benefits;

 

(d)           to correct any defect, supply any omission, or reconcile any
inconsistency in the Plan in such manner and to such extent as it shall deem
appropriate in its sole discretion to carry the same into effect;

 

(e)           to issue administrative guidelines as an aid to administer the
Plan and make changes in such guidelines as it from time to time deems proper;

 

(f)            to make rules for carrying out and administering the Plan and
make changes in such rules as it from time to time deems proper;

 

(g)           to the extent permitted under the Plan, grant waivers of Plan
terms, conditions, restrictions, and limitations;

 

(h)           to make reasonable determinations as to a Participant’s
eligibility for benefits under the Plan, including determinations as to Cause
and Good Reason; and

 

(i)            to take any and all other actions it deems necessary or advisable
for the proper operation or administration of the Plan.

 

4.3           Action by the Committee.  The Committee may act only by a majority
of its members.  Any determination of the Committee may be made, without a
meeting, by a writing or writings signed by all of the members of the
Committee.  In addition, the Committee may authorize any one or more of its
members to execute and deliver documents on behalf of the Committee.

 

4.4           Delegation of Authority.  The Committee may delegate to one or
more of its members, or to one or more agents, such administrative duties as it
may deem advisable; provided, however, that any such delegation shall be in
writing.  In addition, the Committee, or any person to whom it has delegated
duties as aforesaid, may employ one or more persons to render advice with
respect to any responsibility the Committee or such person may have under the
Plan.  The Committee may employ such legal or other counsel, consultants and
agents as it may deem desirable for the administration of the Plan and may rely
upon any opinion or computation received from any such counsel, consultant or
agent.  Expenses incurred by the Committee in the engagement of such counsel,
consultant or agent shall be paid by the Company, or the Subsidiary whose
employees have benefited from the Plan, as determined by the Committee.

 

4.5           Determinations and Interpretations by the Committee.  All
determinations and interpretations made by the Committee shall be binding and
conclusive to the maximum extent permitted by law on all Participants and their
heirs, successors, and legal representatives.

 

6

--------------------------------------------------------------------------------


 

4.6           Information.  The Company shall furnish to the Committee in
writing all information the Committee may deem appropriate for the exercise of
its powers and duties in the administration of the Plan.  Such information may
include, but shall not be limited to, the full names of all Participants, their
earnings and their dates of birth, employment, retirement or death.  Such
information shall be conclusive for all purposes of the Plan, and the Committee
shall be entitled to rely thereon without any investigation thereof.

 

4.7           Self-Interest.  No member of the Committee may act, vote or
otherwise influence a decision of the Committee specifically relating to his or
her benefits, if any, under the Plan.

 

4.8           Liability.  No member of the Board, no member of the Committee and
no employee of the Company shall be liable for any act or failure to act
hereunder, except in circumstances involving his or her bad faith, gross
negligence or willful misconduct, or for any act or failure to act hereunder by
any other member or employee or by any agent to whom duties in connection with
the administration of the Plan have been delegated.

 

4.9           Indemnification.  The Company shall indemnify members of the
Committee and any agent of the Committee who is an employee of the Company,
against any and all liabilities or expenses to which they may be subjected by
reason of any act or failure to act with respect to their duties on behalf of
the Plan, except in circumstances involving such person’s bad faith, gross
negligence or willful misconduct.

 

5.0           SINGLE-TRIGGER BENEFITS

 

5.1           Equity-Based Compensation.  Unless otherwise provided in any
written agreement between the Company and a Participant, all equity-based
compensation awards held by the Participants as of the Change-in-Control Date
shall become fully vested and/or exercisable as of such date, unless the
Committee, in its sole discretion, determines (i) that such awards will be
substituted, replaced, rolled over, or converted into equity-based compensation
awards of the acquiring and/or surviving entity and (ii) the economic value and
benefit of the equity-based compensation awards immediately prior to the
Change-in-Control Date are equal to the economic value and benefit of the
equity-based compensation awards immediately after the Change-in-Control Date,
on an award-by-award basis.

 

5.2           Deferred Compensation.  Unless otherwise provided in any written
agreement between the Company and a Participant, a Participant’s unvested
nonqualified deferred compensation as of the Change-in-Control Date shall become
fully vested and nonforfeitable as of such date.

 

5.3           Payment of Change-in-Control Benefits to Beneficiaries.  In the
event of the Participant’s death, all Change-in-Control Benefits that would have
been paid to the Participant under this Section 5 but for his or her death,
shall be paid to the Participant’s Beneficiary.

 

5.4           Other Benefits.  Notwithstanding anything contained in the Plan to
the contrary, the Company or the Committee may, in its sole discretion, provide
benefits in addition to the benefits described under this Section 5.

 

6.0           DOUBLE-TRIGGER BENEFITS

 

6.1           Accrued Obligations.  Unless otherwise provided in any written
agreement between the Company and the Participant, on the later to occur of
(i) a Change-in-Control Date or (ii) a Termination Date, the Company shall pay
to the Terminated Participant during the 30-day period following the later of
(x) the Change-in-Control Date or (y) the Termination Date, a lump sum cash
payment equal to the Participant’s earned but unpaid Salary and/or Bonus, plus
unreimbursed expenses, plus any and all other Company obligations that are
accrued and due and owing to the Terminated Participant.

 

7

--------------------------------------------------------------------------------


 

6.2           Cash Severance.  Unless otherwise provided in any written
agreement between the Company and the Participant, on the later to occur of
(i) a Change-in-Control Date or (ii) a Termination Date, the Company shall pay
to the Terminated Participant during the 30-day period following the later of
(x) the Change-in-Control Date or (y) the Termination Date, a lump sum cash
payment equal to the sum of:

 

(A)          a pro rata annual target bonus with respect to the year that the
Termination Date occurs, plus

 

(B)           the product of (x) the Severance Multiplier times (y) the sum of
the Terminated Participant’s (a) Salary plus (b) Bonus.

 

6.3           Long-Term Incentive Compensation.  Unless otherwise provided in
any written agreement between the Company and a Participant, any and all
long-term incentive arrangements that did not vest and/or become payable in
accordance with Section 5 above shall be paid to the Participant in accordance
with the terms and conditions of such long-term incentive arrangement, or if
such arrangement does not provide express terms and conditions relating to the
consequences of a Change in Control, then:

 

(a)           all equity-based compensation awards held by the Terminated
Participant as of the Termination Date shall become fully vested and/or
exercisable as of such date, and

 

(b)           awards under any long-term incentive arrangement shall be paid to
the Terminated Participant based on a pro rata portion of the completed
performance cycle or vesting period, as applicable, as of the Termination Date
and using actual performance as of the Termination Date (as applicable).

 

6.4           Pension-Benefit Arrangements.  Unless otherwise provided in any
written agreement between the Company and a Participant, benefits under all
nonqualified pension-benefit arrangements, including nonqualified deferred
compensation arrangements, may not be paid to the Terminated Participant prior
to the first anniversary of the Change-in-Control Date.  Notwithstanding the
preceding sentence, the Committee may accelerate such payment, in its sole
discretion, after having received advice from the Company’s tax counsel.

 

6.5           Welfare-Benefit Arrangements.  Unless otherwise provided in any
written agreement between the Company and a Participant, the Company shall
provide a Terminated Participant with continued health coverage during the
Health Continuation Period as shown on Schedule A.  Unless otherwise provided
for in any written agreement between the Company and a Terminated Participant,
or as otherwise agreed to by the Committee in its sole discretion, all other
welfare benefits shall cease as of the Termination Date.  Following the end of
the applicable Health Continuation Period, the Terminated Participant shall be
eligible to receive COBRA health continuation coverage in accordance with
rules and provisions under the Consolidated Omnibus Budget Reconciliation Act of
1985.

 

6.6           Outplacement Services.  The Company shall provide a Terminated
Participant with outplacement services during the 6-month period following the
Termination Date.

 

6.7           Payment of Change-in-Control Benefits to Beneficiaries.  In the
event of the Terminated Participant’s death, all Change-in-Control Benefits that
would have been paid to the Terminated Participant under this Section 6 but for
his or her death, shall be paid to the Terminated Participant’s Beneficiary.

 

6.8           Other Benefits.  Notwithstanding anything contained in the Plan to
the contrary, the Company or the Committee may, in its sole discretion, provide
benefits in addition to the benefits described under this Section 6.

 

8

--------------------------------------------------------------------------------


 

7.0           PARTICIPANT OBLIGATIONS

 

7.1           Waiver and Release.  As a condition precedent for receiving the
double-trigger benefits provided under Section 6 above, a Terminated Participant
shall execute a waiver and release substantially in the form attached to the
Plan as Exhibit B.

 

7.2           Noncompetition.  During the Noncompetition/Nonsolicitation Period,
a Terminated Participant shall not at any time, directly or indirectly, engage
in Competitive Activity.

 

7.3           Nonsolicitation.  During the Noncompetition/Nonsolicitation
Period, a Terminated Participant shall not at any time, directly or indirectly,
solicit (x) any customer or client of the Company or any Subsidiary with respect
to a Competitive Activity or (y) any employee of the Company or any Subsidiary
for the purpose of causing such employee to terminate his or her employment with
the Company or such Subsidiary.

 

7.4           Enforcement.  If a Terminated Participant violates or threatens to
violate Section 7.2 or Section 7.3 above, the Company shall not have an adequate
remedy at law.  Accordingly, the Company shall be entitled to such equitable and
injunctive relief as may be available to restrain the Terminated Participant and
any business, firm, partnership, individual, corporation or entity participating
in the breach or threatened breach from the violation of the provisions of
Section 7.2 or 7.3 above.  Nothing in the Plan shall be construed as prohibiting
the Company from pursuing any other remedies available at law or in equity for
breach or threatened breach of Section 7.2 or 7.3 above, including the recovery
of damages.

 

7.5           Confidentiality.  At all times prior to and after the
Change-in-Control Date, a Participant shall not disclose to anyone or make use
of any trade secret or proprietary or confidential information of the Company,
including such trade secret or proprietary or confidential information of any
customer or other entity to which the Company owes an obligation not to disclose
such information, which he or she acquires during his or her employment with the
Company, including but not limited to records kept in the ordinary course of
business, except:

 

(i)            as such disclosure or use may be required or appropriate in
connection with his or her work as an employee of the Company;

 

(ii)           when required to do so by a court of law, by any governmental
agency having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) with apparent
jurisdiction to order him or her to divulge, disclose or make accessible such
information;

 

(iii)          as to such confidential information that becomes generally known
to the public or trade without his or her violation of this Section 7.5; or

 

(iv)          to the Participant’s spouse and/or his or her personal tax and
financial advisors as reasonably necessary or appropriate to advance the
Participant’s tax, financial and other personal planning (each an “Exempt
Person”), provided, however, that any disclosure or use of any trade secret or
proprietary or confidential information of the Company by an Exempt Person shall
be deemed to be a breach of this Section 7.5 by the Participant.

 

7.6           Return of Company Property.  Immediately following the Termination
Date, a Participant shall immediately return all Company property in his or her
possession, including but not limited to all computer equipment (hardware and
software), telephones, facsimile machines, palm pilots and other communication
devices, credit cards, office keys, security access cards, badges,
identification cards and all copies (including drafts) of any documentation or
information (however stored) relating to the business of the Company, its
customers and clients or its prospective customers and clients.

 

9

--------------------------------------------------------------------------------


 

7.7           Cooperation.  Following the Termination Date, a Participant shall
give his or her assistance and cooperation willingly, upon reasonable advance
notice with due consideration for his or her other business or personal
commitments, in any matter relating to his or her position with the Company, or
his or her expertise or experience as the Company may reasonably request,
including his or her attendance and truthful testimony where deemed appropriate
by the Company, with respect to any investigation or the Company’s defense or
prosecution of any existing or future claims or litigations or other proceeding
relating to matters in which he or she was involved or potentially had knowledge
by virtue of his or her employment with the Company.  In no event shall his or
her cooperation materially interfere with his or her services for a subsequent
employer or other similar service recipient.  The Company agrees that (i) it
will promptly reimburse the Terminated Participant for his or her reasonable and
documented expenses in connection with his or her rendering assistance and/or
cooperation under this Section 7.7, upon his or her presentation of
documentation for such expenses and (ii) the Terminated Participant will be
reasonably compensated for any continued material services as required under
this Section 7.7.

 

8.0           CLAIMS

 

8.1           Claims Procedure.  If any Participant or Beneficiary, or his or
her legal representative, has a claim for benefits which is not being paid, such
claimant may file a written claim with the Committee setting forth the amount
and nature of the claim, supporting facts, and the claimant’s address.  Written
notice of the disposition of a claim by the Committee shall be furnished to the
claimant within 90 days after the claim is filed.  In the event of special
circumstances, the Committee may extend the period for determination for up to
an additional 90 days, in which case it shall so advise the claimant.  If the
claim is denied, the reasons for the denial shall be specifically set forth in
writing, pertinent provisions of the Plan shall be cited, including an
explanation of the Plan’s claim review procedure, and, if the claim is
perfectible, an explanation as to how the claimant can perfect the claim shall
be provided.

 

8.2           Claims Review Procedure.  If a claimant whose claim has been
denied wishes further consideration of his or her claim, he or she may request
the Committee to review his or her claim in a written statement of the
claimant’s position filed with the Committee no later than 60 days after receipt
of the written notification provided for in Section 8.1 above.  The Committee
shall fully and fairly review the matter and shall promptly advise the claimant,
in writing, of its decision within the next 60 days.  Due to special
circumstances, the Committee may extend the period for determination for up to
an additional 60 days.

 

8.3           Dispute Resolution.  Any disputes arising under or in connection
with the Plan shall be resolved by binding arbitration, to be held in New York
City in accordance with the rules and procedures of the American Arbitration
Association.  Judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof.

 

8.4           Reimbursement of Expenses.  If there is any dispute between the
Company and a Participant with respect to a claim under the Plan, the Company
shall reimburse such Participant all reasonable fees, costs and expenses
incurred by such Participant with respect to such disputed claim; provided,
however, that (i) such Participant is the prevailing party with respect to such
disputed claim or (ii) the disputed claim is settled.

 

9.0           TAXES

 

9.1           Withholding Taxes.  The Company shall be entitled to withhold from
any and all payments made to a Participant under the Plan all federal, state,
local and/or other taxes or imposts which the Company determines are required to
be so withheld from such payments or by reason of any other payments made to or
on behalf of the Participant or for his or her benefit hereunder.

 

10

--------------------------------------------------------------------------------


 

9.2           Golden Parachute Excise Tax Gross-Up.  In the event that a
Participant becomes subject to the excise tax imposed by Code Section 4999 (the
“Parachute Excise Tax”), then the Company and the Participant shall carry out
the following:

 

(a)           if the aggregate “parachute payment” (as such term is used under
Code Section 280G) exceeds 299.99% of the “base amount” (as such term is used
under Code Section 280G) (the “Safe Harbor Amount”) by less than 10% of the Safe
Harbor Amount, then the parachute payment shall be reduced to the Safe Harbor
Amount, with the Participant determining in his or her sole discretion which
portion of the aggregate parachute payment shall be so reduced; or

 

(b)           if the aggregate parachute payment exceeds the Safe Harbor Amount
by 10% or more of the Safe Harbor Amount, then the Company shall pay to the
Participant a tax gross-up payment so that after payment by the Participant of
all federal, state, and local excise, income, employment, Medicare and any other
taxes (including any related penalties and interest) resulting from the payment
of the parachute payments and the tax gross-up payments to the Participant by
the Company, the Participant retains on an after-tax basis an amount equal to
the amount that the Participant would have retained had he or she not been
subject to the Parachute Excise Tax.

 

9.3           No Guarantee of Tax Consequences.  No person connected with the
Plan in any capacity, including, but not limited to, the Company and any
Subsidiary and their directors, officers, agents and employees makes any
representation, commitment, or guarantee that any tax treatment, including, but
not limited to, federal, state and local income, estate and gift tax treatment,
will be applicable with respect to amounts deferred under the Plan, or paid to
or for the benefit of a Participant under the Plan, or that such tax treatment
will apply to or be available to a Participant on account of participation in
the Plan.

 

10.0         TERM OF PLAN; AMENDMENT AND TERMINATION OF PLAN

 

10.1         Term of Plan.  The Plan shall be effective as of the Effective Date
and shall remain in effect until the Board terminates the Plan.

 

10.2         Amendment of Plan.  The Plan may be amended by the Board at any
time with or without prior notice; provided, however, that the Plan shall not be
amended on a Change-in-Control Date or during the 3-year period following such
Change-in-Control Date.

 

10.3         Termination of Plan.  The Plan may be terminated or suspended by
the Board at any time with or without prior notice; provided, however, that the
Plan shall not be terminated or suspended on a Change-in-Control Date or during
the 3-year period following such Change-in-Control Date.

 

10.4         No Adverse Effect.  If the Plan is amended, terminated, or
suspended in accordance with Sections 10.2 or 10.3 above, such action shall not
adversely affect the benefits of any Participant.

 

11.0         MISCELLANEOUS

 

11.1         Offset.  Change-in-Control Benefits shall be reduced by any payment
or benefit made or provided by the Company or any Subsidiary to the Participant
pursuant to (i) any severance plan, program, policy or arrangement of the
Company or any Subsidiary not otherwise referred to in the Plan, (ii) any
employment agreement between the Company or any Subsidiary and the Participant,
and (iii) any federal, state or local statute, rule, regulation or ordinance.

 

11.2         No Right, Title, or Interest in Company Assets.  Participants shall
have no right, title, or interest whatsoever in or to any assets of the Company
or any investments which the Company may make to aid it in meeting its
obligations under the Plan.  Nothing contained in the Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a

 

11

--------------------------------------------------------------------------------


 

fiduciary relationship between the Company and any Participant, Beneficiary,
legal representative or any other person.  To the extent that any person
acquires a right to receive payments from the Company under the Plan, such right
shall be no greater than the right of an unsecured general creditor of the
Company.  Subject to this Section 11.2, all payments to be made hereunder shall
be paid from the general funds of the Company and no special or separate fund
shall be established and no segregation of assets shall be made to assure
payment of such amounts; provided, however, that the Company may establish a
grantor trust to provide for the payment of the benefits under the Plan of which
the Company is the grantor within the meaning of subpart E, part I, subchapter
J, chapter 1, subtitle A of the Code and under which the assets held by such
trust will be subject to the claims of the Company’s general creditors under
federal and state law in the event of the Company’s insolvency.

 

11.3         No Right to Continued Employment.  The Participant’s rights, if
any, to continue to serve the Company as an employee shall not be enlarged or
otherwise affected by his or her designation as a Participant under the Plan,
and the Company or the applicable Subsidiary reserves the right to terminate the
employment of any employee at any time.  The adoption of the Plan shall not be
deemed to give any employee, or any other individual any right to be selected as
a Participant or to continued employment with the Company or any Subsidiary.

 

11.4         Other Rights.  The Plan shall not affect or impair the rights or
obligations of the Company or a Participant under any other written plan,
contract, arrangement, or pension, profit sharing or other compensation plan.

 

11.5         Governing Law.  The Plan shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to
principles of conflict of laws, except as superseded by ERISA and other
applicable federal law.

 

11.6         Severability.  If any term or condition of the Plan shall be
invalid or unenforceable to any extent or in any application, then the remainder
of the Plan, with the exception of such invalid or unenforceable provision,
shall not be affected thereby and shall continue in effect and application to
its fullest extent.

 

11.7         Incapacity.  If the Committee determines that a Participant or a
Beneficiary is unable to care for his or her affairs because of illness or
accident or because he or she is a minor, any benefit due the Participant or
Beneficiary may be paid to the Participant’s spouse or to any other person
deemed by the Committee to have incurred expense for such Participant (including
a duly appointed guardian, committee or other legal representative), and any
such payment shall be a complete discharge of the Company’s obligation
hereunder.

 

11.8         Transferability of Rights.  The Company shall have the unrestricted
right to transfer its obligations under the Plan with respect to one or more
Participants to any person, including, but not limited to, any purchaser of all
or any part of the Company’s business.  No Participant or Beneficiary shall have
any right to commute, encumber, transfer or otherwise dispose of or alienate any
present or future right or expectancy which the Participant or Beneficiary may
have at any time to receive payments of benefits hereunder, which benefits and
the right thereto are expressly declared to be non-assignable and
nontransferable, except to the extent required by law.  Any attempt to transfer
or assign a benefit, or any rights granted hereunder, by a Participant or the
spouse of a Participant shall, in the sole discretion of the Committee (after
consideration of such facts as it deems pertinent), be grounds for terminating
any rights of the Participant or Beneficiary to any portion of the Plan benefits
not previously paid.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12

--------------------------------------------------------------------------------


 

SCHEDULE A

 

TIER

 

SEVERANCE
MULTIPLIER

 

HEALTH CONTINUATION
PERIOD

 

NONCOMPETITION /
NONSOLICITATION PERIOD

1

 

3x

 

18 months

 

12 months

2

 

2x

 

18 months

 

12 months

3

 

1x

 

12 months

 

12 months

4

 

0.5x

 

6 months

 

6 months

 

13

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RELEASE

 

This RELEASE (“Release”) dated as of this            day of
                    , 20   between ImClone Systems Incorporated, a Delaware
corporation (the “Company”), and                      (the “Employee”).

 

WHEREAS, the Employee is a participant in the Company’s Change-in-Control Plan
(the “Plan”); and

 

WHEREAS, the Employee’s employment with the Company (has been) (will be)
terminated effective                             ; and

 

WHEREAS, pursuant to Section 7.1 of the Plan, the Employee is entitled to
certain compensation and benefits upon such termination, contingent upon the
execution of this Release;

 

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Plan, the Company and the Employee agree as follows:

 

1.             The Employee, on [his/her] own behalf and on behalf of [his/her]
heirs, estate and beneficiaries, does hereby release the Company, and any of its
Subsidiaries or affiliates, and each past or present officer, director, agent,
employee, shareholder, and insurer of any such entities, from any and all claims
made, to be made, or which might have been made of whatever nature, whether
known or unknown, from the beginning of time, including those that arose as a
consequence of [his/her] employment with the Company, or arising out of the
severance of such employment relationship, or arising out of any act committed
or omitted during or after the existence of such employment relationship, all up
through and including the date on which this Release is executed, including, but
not limited to, those which were, could have been or could be the subject of an
administrative or judicial proceeding filed by the Employee or on [his/her]
behalf under federal, state or local law, whether by statute, regulation, in
contract or tort, and including, but not limited to, every claim for front pay,
back pay, wages, bonus, fringe benefit, any form of discrimination (including
but not limited to, every claim of race, color, sex, religion, national origin,
disability or age discrimination), wrongful termination, emotional distress,
pain and suffering, breach of contract, compensatory or punitive damages,
interest, attorney’s fees, reinstatement or reemployment.  If any court
rules that such waiver of rights to file, or have filed on [his/her] behalf, any
administrative or judicial charges or complaints is ineffective, the Employee
agrees not to seek or accept any money damages or any other relief upon the
filing of any such administrative or judicial charges or complaints.  The
Employee relinquishes any right to future employment with the Company and the
Company shall have the right to refuse to re-employ the Employee without
liability.  The Employee acknowledges and agrees that even though claims and
facts in addition to those now known or believed by [him/her] to exist may
subsequently be discovered, it is [his/her] intention to fully settle and
release all claims [he/she] may have against the Company and the persons and
entities described above, whether known, unknown or suspected.

 

2.             The Employee acknowledges that [he/she] has been provided at
least 21 days to review the Release and has been advised to review it with an
attorney of [his/her] choice.  In the event the Employee elects to sign this
Release prior to the end of this 21-day period, [he/she] agrees that it is a
knowing and voluntary waiver of [his/her] right to wait the full 21 days.  The
Employee further understands that [he/she] has 7 days after the signing hereof
to revoke it by so notifying the Company in writing, such notice to be received
by                       within the 7-day period.  The Employee further
acknowledges that [he/she] has carefully read this Release, and knows and
understands its contents and its binding legal effect.  The Employee
acknowledges that by signing this Release, [he/she] does so of [his/her] own
free will and act and that it is [his/her] intention that [he/she] be legally
bound by its terms.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.

 

 

 

IMCLONE SYSTEMS INCORPORATED

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[Employee’s Name]

 

 

* * END * *

 

15

--------------------------------------------------------------------------------
